On Petition for Rehearing
By the Court,
Coleman, J.:
A very earnest petition for a rehearing has been filed. It appears that the only conclusion reached in our former opinion complained of is the last one stated in the opinion. In the petition for a rehearing counsel quote in full our views expressed on that point, and then observe:
“We declare that this question is a vital question, not in so much as its decision affects the respondent or appellant in the instant case, but because, if the quoted language is carried to its logical analysis, it is a mandate to any and all claimants to- ignore the act and its requirements in establishing, or attempting to establish, jurisdictional conditions precedent before the commission prior to prosecuting an action de novo upon a rejected claim, and because, if the quoted language is not carried to its logical analysis, it leaves the commission without judicial guidance in administering the act establishing and creating it.”
Counsel then ask this question:
“But does the court intend by its opinion and decision that the trial de novo does not contemplate that the jurisdictional conditions precedent provided for in the act need be fulfilled by the claimant to an award before the commission?”
We may say that we are entirely satisfied with the disposition made of the question urged upon our consideration in the petition, and would not deem it necessary to file this response to the petition but for the fact that we wish to make it clear that we do not intend to convey any idea save that definitely expressed in the opinion. We are of the opinion that the point suggested by the query quoted was not before us, and we do not understand that we decided it in our former opinion. *119Upon the oral argument we asked counsel the question:
“Is there anything in the act which provides that when a claim is presented and a hearing had (before the commission) and its determination entered, as to the method of procedure thereafter?”
To which counsel replied:
“No more than the blanket statement, and the Brown case, that the commission may sue and be sued.”
Counsel seem to base their entire argument upon the theory that the case in the district court, wherein the judgment was rendered which was appealed to this court, was tried by that court de novo. Since the term “de novo” means anew, it may be that, literally speaking, the trial in that court was de novo; but in legal parlance the term “de novo” signifies that there had already been a trial before some tribunal, and that the trial de novo was not before a court upon an original hearing, but upon appeal, whereas this case was originally instituted in the district court. We are sure that learned counsel are well aware of the terms of section 1, art. 6, of our constitution, and of the holding in Ormsby County v. Kearney, 37 Nev. 314, 142 Pac. 803, and followed in V. L. & S. Co. v. District Court, 42 Nev. 1, 171 Pac. 166, wherein it was held that the legislature had no authority to create a tribunal with judicial powers, other than as provided in the section of the constitution mentioned, from which an appeal might be taken to thé district court in this state.
We have not been cited to any provision of the Workmen’s Compensation Act (Stats. 1913, c. 111, as amended by Stats. 1915, c. 190, Stats. 1917, c. 233, and Stats. 1919, c. 176) authorizing an appeal from the commission to the court, nor do we understand that it is contended that there can be such an appeal. If there can be no such appeal, we are at a loss to know how there can be a trial de novo before that court of a matter considered by the commission. There is absolutely no connection between the proceeding before the commission and that before this court, nor, as appears from the answer of counsel to the query propounded during *120the oral argument, is there any contention that there is. Counsel relies upon the following authorities to sustain their position: Englebretson v. Ind. Acc. Comm., 170 Cal. 793, 151 Pac. 421; Employers v. Ind. Acc. Comm., 170 Cal. 800, 151 Pac. 423; Tirre v. Bush T. Co., 172 App. Div. 386, 158 N. Y. Supp. 883; Int. H. Co. v. Ind. Comm., 157 Wis. 167, 147 N. W. 53, Ann. Cas. 1916b, 330; In Re Fierro, 223 Mass. 378, 111 N. E. 957. We do not think any of these cases is in point. It appears that the first case mentioned was a proceeding-in certiorari “under the provisions of the Workmen’s Compensation Act.” Just how it can be authority in this case we are unable to see. The second case was before the court, as appears from the preliminary statement, on a writ of review. We are not informed as to the authority of the court in such matters, but it is very evident that the situation was entirely unlike that presented here. The case of Tirre v. Bush T. Co., supra, was one in which an appeal was taken from the award of the commission. Such is not the case before us. The case of Int. H. Co. v. Ind. Comm., supra, was one which was on review by the court pursuant to express legislative authority, and the last case mentioned was before the court on appeal. In each of these cases it appears that the court was authorized to review the proceedings had before the commission. In the case before us the court reviewed nothing; it merely determined a suit commenced before it. There was no connection between the proceedings before the commission and the court proceeding. We fail to see wherein any of the cases mentioned is an authority in point.
The petition is denied.